DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant requests that the double patenting rejection be held in abeyance. The Office does not hold double patenting rejections in abeyance. See MPEP 804. 
One of the rejections under 35 U.S.C. §112(b) of claims 1-20 is withdrawn in view of the amendments to the independent claims.  However, a rejection under 35 U.S.C. §112(b) remains.  
Examiner acknowledges the amendments to the claims received on 12/23/2021 have been entered, and that no new matter has been added.

Response to Arguments
Argument 1: Applicant argues on page 10-12 in the filing on 12/23/2021 that the cited prior art does not teach “traversing through an electronic document column by column” in claim 1.
Response to Argument 1: Argument 1 has been fully considered, but is not persuasive.  Respectfully, Wabyick teaches “traversing through an electronic document column by column” by displaying one column at a time on the mobile device.  Fig. 3 shows column A1.  After an input, Fig. 4 displays columns A2.  After an input, Fig. 4 displays column B.  After an input, Fig. 5 displays column C.  After an input, Fig. 5 displays column D.  See rejection below for more details.

Argument 2: Applicant argues on page 10-12 that the cited prior art does not teach “one column of content of the plurality of columns of content of the electronic document, is displayed at a given time during traversal of content of the electronic document.” in claim 1.

Response to Argument 2: Argument 2 has been fully considered, but is not persuasive.  Respectfully, Wabyick teaches “one column of content of the plurality of columns of content of the electronic document, is displayed at a given time during traversal of content of the electronic document” by displaying one column at a time on the mobile device.  Fig. 3 shows column A1.  After an input, Fig. 4 displays columns A2.  After an input, Fig. 4 displays column B.  After an input, Fig. 5 displays column C.  After an input, Fig. 5 displays column D.  The examiner notes the claim does not require the entire column to always be displayed at a given time. The examiner further notes that the claim limitations do not place any restrictions on the logical flow of the document, thus applicant’s argument that in Wabyick, “the logical flow is determined by a viewer and based on a hierarchy identified by the viewer” does not appear to be relevant. See rejection below for more details.  

Argument 3: Applicant argues on page 10-12that the cited prior art does not teach “a plurality of columns of content having a predetermined format for displaying the plurality of columns of content” in claim 1.
Response to Argument 3: Argument 3 has been fully considered, but is not persuasive.  Respectfully, Wabyick teaches “a plurality of columns of content having a predetermined format for displaying the plurality of columns of content,” with the original document shown in Fig. 1, and on the left side of Fig. 2-6.  This document includes a plurality of 5 columns, in a predetermined format.  The format displays plurality of columns of content.  See rejection below for more details.  

This meets the claim limitations as currently claimed, and Applicant's Arguments 1-3 filed on 12/23/2021 are not persuasive.  Applicant’s remaining statements regarding the remaining independent and dependent claims are not persuasive for the reasons stated above.

Priority
The examiner acknowledges the present application claims priority to Parent Application 14/871,924, which claims priority to Provisional Application 62/146,219, filed 4/10/2015.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10691323 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.  For example, instant application claim 1 recites:
Claim 1: A method comprising: 
at an electronic device with one or more processors, a display, and memory (i.e. at an electronic device with one or more processors, a display, and memory [Patent ‘323 Claim 1]): 
selecting an electronic document that includes a plurality of columns of content having a predetermined format for displaying the plurality of columns of content (i.e. selecting an electronic book including… a fixed format document, wherein a first page of the first plurality of pages comprises a first plurality of columns [Patent ‘323 Claim 1]); 
displaying a page view of the electronic document including displaying one or more columns of content of the plurality of columns of content of the electronic document (i.e. displaying a page view of the electronic book including displaying the first plurality of columns of text content of the first page of the electronic book corresponding to the second plurality of columns of the second page of the fixed format document [Patent ‘323 Claim 1]); 
receiving a first input gesture on the electronic document (i.e. receiving a first input gesture on the first page of the electronic book [Patent ‘323 Claim 1]); 
determining whether the first input gesture is for viewing the electronic document is in a guided-pan mode (i.e. determining whether the first input gesture is for viewing the electronic book in a guided-pan mode [Patent ‘323 Claim 1]), wherein selection of the guided-pan mode displays the plurality of columns of content in a column fit view, wherein the column fit view comprises displaying, at a given time, one column of content of the plurality of columns of content of the electronic document during traversal of content of the electronic document (i.e. wherein the guided-pan mode comprises displaying, at a given time, only one column of text content of the first plurality of columns of text content of the electronic book during traversal of text content of the electronic book [Patent ‘323 Claim 1]); 
in response to determining that the first input gesture is for viewing the electronic document in the guided-pan mode (i.e. in response to determining that the first input gesture is for viewing the electronic book in the guided-pan mode [Patent ‘323 Claim 1]): 
displaying, by the display, the column fit view of the electronic document in a column fit format (i.e. displaying, by the display, a column fit view of the electronic book in a column fit format [Patent ‘323 Claim 1]), wherein the column fit format comprises formatting the content of the electronic document into the plurality of columns of content (i.e. wherein the column fit format comprises formatting the text content of the electronic book into the first plurality of columns of text content [Patent ‘323 Claim 1]); and 
(i.e. in response to receiving a second input gesture…directing a user to traverse to a second column of the electronic book [Patent ‘323 Claim 1]).
  
An electronic document is an obvious variation of an electronic book.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention to pan, view, and traverse a book.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to be able to magnify to more easily read a book on an electronic device.  

Likewise, independent claims 14 and 18 are similar to Patent ‘323 claims 15 and 19 for the above reasons, and are also rejected on the ground of nonstatutory double patenting.  
Likewise, dependent claims 2-11 are similar to Patent ‘323 dependent claims 2-11.  Dependent claims 15-17 are similar to Patent ‘323 dependent claims 16-18.  Dependent claims 19-20 are similar to Patent ‘323 dependent claims 20-21.  Dependent claims 12-13, and 21-22 inherit the double patenting issues from their independent claims, and are also rejected on the ground of nonstatutory double patenting.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the column fit format comprises formatting the content of the electronic document into the plurality of columns of content” in claim 1 lines 16-17.  However, claim 1 lines 3-5 already introduce an electronic document in a plurality of columns, as well as displaying the electronic document in one or more columns of content of the plurality of columns.  The document is already formatted into columns.  Does this mean it is being reformatted?  If so, how is the new format different from the original format?  It is unclear whether the formatting in lines 14-15 is the same or different than the original format in lines 3-5.  Independent claim 14-18 cite similar issues.  
Claims 2-13, 15-17, 19-22 are dependent claims, and inherit the 35 U.S.C. §112(b) rejections from their independent claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8, 10, 14-15, 17-19, and 21 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wabyick et al., Patent Application Publication Number US 20140006982 A1 (hereinafter “Wabyick”).
Claim 1: Wabyick teaches “A method comprising: 
at an electronic device (i.e. computerized devices [Wabyick 0014]) with one or more processors (i.e. processors [Wabyick 0014]), a display (i.e. a display screen [Wabyick 0014]), and memory (i.e. computer-storage medium [Wabyick 0014]): 
selecting an electronic document that includes a plurality of columns of content having a predetermined format for displaying the plurality of columns of content (i.e. a viewer can initiate display of the display page 150 in a window [Wabyick 0041, Fig. 1 element 150] note: Wabyick Fig. 1 element 150 shows a page with a plurality of columns.  The document has 5 columns in a pre-determined format); 
displaying a page view of the electronic document including displaying one or more columns of content of the plurality of columns of content of the electronic document (i.e. a viewer can initiate display of the display page 150 in a window [Wabyick 0041, Fig. 1 element 150] note: Fig. 1 element 150 shows a page with a plurality of columns); 
receiving a first input gesture (i.e. directional keys or swipe a finger across a touch sensitive screen [Wabyick 0007] note: directional keys in Wabyick are equivalent to directional touch screen swiping.  Wabyick continues to use “directional keys,” but it is noted that they are disclosed to also be directional touch screen swipes) on the electronic document (i.e. directional keys or swipe a finger across a touch sensitive screen [Wabyick 0007] note: swiping a finger across the screen while a document is displayed is an input gesture on the document); 
(i.e. In response to additional selection of navigation input such as clicking the down arrow again, embodiments herein include zooming into and panning within the display page 150 to display content region A1 in the viewport [Wabyick 0041, Fig. 2-3] note: an input from the bottom of Fig. 2 results in the top of Fig. 3, which displays region A1 in Fig. 3, containing a single column of the document), wherein selection of the guided-pan mode displays the plurality of columns of content in a column fit view (i.e. In response to additional selection of navigation input… zooming into and panning within the display page 150 to display content region A1 in the viewport [Wabyick 0041, Fig. 1-3] note: Fig. 1-2 shows a plurality of columns.  An input from the bottom of Fig. 2 results in the top of Fig. 3, which displays region A1 in Fig. 3, containing a single column of the document, a column fit view), wherein the column fit view comprises displaying, at a given time, one column of content of the plurality of columns of content of the electronic document during traversal of content of the electronic document (Wabyick Fig. 3 shows 1 column of the document from among the 5 columns of the document of Fig. 1.  Wabyick Fig. 3 top half shows the top portion of A1 in a single column.  Wabyick Fig. 3 bottom half shows the bottom portion of A1 in a single column.  The screen has traversed from the top of the column to the bottom of the column); 
in response to determining that the first input gesture is for viewing the electronic document in the guided-pan mode (i.e. In response to additional selection of navigation input such as clicking the down arrow again, embodiments herein include zooming into and panning within the display page 150 to display content region A1 in the viewport [Wabyick 0041, Fig. 2-3] note: an input from Fig. 2 to Fig. 3 displays region A1 in Fig. 3, containing a single column of the document): 
the column fit view of the electronic document in a column fit format (i.e. In response to additional selection of navigation input such as clicking the down arrow again, embodiments herein include zooming into and panning within the display page 150 to display content region A1 in the viewport [Wabyick 0041, Fig. 2-3] note: an input from Fig. 2 to Fig. 3 displays region A1 in Fig. 3, containing a single column of the document.  The single column generally fills the width of the screen, or a column fit view), wherein the column fit format comprises formatting the content of the electronic document into the plurality of columns of content (Wabyick Fig. 1 shows the document comprising a plurality of columns); and 
in response to receiving a second input gesture, traversing through the electronic document column by column (i.e. In response to detecting further input such as clicking on the down arrow again while scrolled down to a bottom of content region A2, embodiments herein include initiating display of content region B in the viewport [Wabyick 0042, Fig. 4] note: Fig. 4 shows the display changes from showing column A2 to column B, which is the next column).”

Claim 3: Wabyick teaches “The method of claim 1, wherein in the column fit format the content of the electronic document corresponding to a column is formatted to fit an entirety of the column (i.e. navigates the viewport… to move over to and zoom in to content region B… the display screen 135 displays the image, text, and caption as display 150B at possibly a different zoom level than that used for preceding content region [Wabyick 0080, Fig. 4] note: Fig. 4 bottom half shows the entire column is displayed).”

Claim 8: Wabyick teaches “The method according to claim 1, wherein in response to determining that the first input gesture is not for viewing the electronic document in the (i.e. word processing application's current settings provide a view of a single page at a time. In order to view other pages, a user can manipulate a scroll bar, press directional keys or swipe a finger across a touch sensitive screen to view pages that occur after the currently visible page or before the currently visible page [Wabyick 0007] note: current settings determine the response of the first input, to view the next page): 
maintaining displaying, by the display, of the content of the electronic document in the page view (i.e. current settings provide a view of a single page at a time. In order to view other pages, a user can manipulate a scroll bar, press directional keys or swipe a finger across a touch sensitive screen to view pages that occur after the currently visible page or before the currently visible page [Wabyick 0007] note: an electronic document is viewed a single page at a time.  A first input has changed a page of an electronic document, in which the content is still in a page view, or a single page at a time); and 
in response to receiving the second input gesture, traversing through the electronic document in a page view mode, wherein the page view mode comprises traversing through the electronic document a full page at a time (i.e. word processing application's current settings provide a view of a single page at a time. In order to view other pages, a user can manipulate a scroll bar, press directional keys or swipe a finger across a touch sensitive screen to view pages that occur after the currently visible page or before the currently visible page [Wabyick 0007] note: pressing key(s) or swiping, plural, is a second gesture.  The electronic document is still viewed a page at a time).”

Claim 10: Wabyick teaches “The method according to claim 1 wherein the second input gesture comprises a pan gesture (i.e. a user can…press directional keys or swipe a finger across a touch sensitive screen to view pages that occur after the currently visible page or before the currently visible page [Wabyick 0007] note: a swipe is a pan gesture).”

Claim 14: Wabyick teaches an electronic device (i.e. computerized devices [Wabyick 0014]), comprising: one or more processors (i.e. processors [Wabyick 0014]); a display communicatively coupled to the one or more processors (i.e. a display screen [Wabyick 0014]); 
memory (i.e. computer-storage medium [Wabyick 0014]); and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors (i.e. a computer program product that has a computer-storage medium…including computer program logic encoded thereon that, when performed in a computerized device having a processor [Wabyick 0014]), the one or more programs including instructions to perform operations corresponding to the method of claim 1, therefore it is rejected under the same rationale.

Claim 15: Claim 15 is similar in content and in scope to claim 8, thus it is rejected under the same rationale.

Claim 17: Claim 17 is similar in content and in scope to claim 3, thus it is rejected under the same rationale.

Claim 18: Wabyick teaches A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, that, when executed by an electronic device having one or more processors and a memory (i.e. a computer program product that has a computer-storage medium… including computer program logic encoded thereon that, when performed in a computerized device having a processor and corresponding memory [Wabyick 0014]), cause the electronic device to perform operations corresponding to the method of claim 1, therefore it is rejected under the same rationale.

Claim 19: Claim 19 is similar in content and in scope to claim 8, thus it is rejected under the same rationale.

Claim 21: Wabyick teaches “The method according to claim 1, wherein the predetermined format for the plurality of columns of content of the electronic document is determined based on a fixed format document associated with the electronic document (Wabyick Fig. 1 shows a document containing text and images laid out in columns.  Instant application 0003 states that fixed format are text and images laid out in columns).”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4-5, 9, 11, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wabyick, in view of Peng et al., Patent Application Publication number US 20140258919 A1 (hereinafter “Peng”).
Claim 2:  Wabyick teaches all the limitations of claim 1, above.  Wabyick is silent regarding “wherein the content of the electronic document displayed in the column fit format corresponds to an area of the electronic document on which the first input gesture was input.”
Peng teaches “wherein the content of the electronic document displayed in the column fit format corresponds to an area of the electronic document on which the first input gesture was input (i.e. As shown in FIG. 6, the GUI is displayed as a scrollview list containing a plurality of sub-view objects, and each sub-view object corresponding to a piece of information. The GUI of the client application may switch between the thumbnail view mode and the complete view mode upon detection a single-finger double-tap gesture on the touch screen 212 [Peng 0066, Fig. 6] note: Fig. 6 shows a GUI is displaying two columns.  User double-taps object n in the second column, and object n fills the whole display).”

One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to provide a more user intuitive gesture interface.

Claim 4:  Wabyick and Peng teach all the limitations of claim 2, above.  Wabyick teaches “wherein if a lower portion of a first column is being displayed, a top portion of a second column, which is subsequent to the first column, is displayed in response to a subsequent column gesture (i.e. After scrolling down to a bottom of a particular content region being viewed, an additional selection of the selectable input can cause navigation to a next content region in the logical flow [Wabyick 0075, Fig. 3-4]… user then continues to navigate through content region hierarchy 162 according to the logical flow 164 to content region 142A2 as shown in FIG. 4 again without scrolling or panning, but by generating a single navigate down request [Wabyick 0078] note: Fig. 3 bottom half shows a bottom portion of column A1.  Fig. 4 top half shows the top portion of column A2, in response to an input).”  

Claim 5:  Wabyick and Peng teach all the limitations of claim 2, above.  Wabyick teaches “wherein if a top portion of a first column is being displayed, a bottom portion of a third column, which is previous to the first column, is displayed in response to a previous column gesture (i.e. After scrolling down to a bottom of a particular content region being viewed, an additional selection of the selectable input can cause navigation to a next content region in the logical flow [Wabyick 0075, Fig. 3-4]… user then continues to navigate through content region hierarchy 162 according to the logical flow 164 to content region 142A2 as shown in FIG. 4 again without scrolling or panning, but by generating a single navigate down request [Wabyick 0078]… up and down arrow keys on a keypad or navigation button are used to navigate over the display page 150 [Wabyick 0079] note: Wabyick teaches scrolling from the bottom of a first column to a top of a second column by navigating in a downward direction.  Additionally, Wabyick teaches navigation in the up direction as well.  Thus, Wabyick at least implies that navigation can be traversed in reverse.  When at the top of a first column is being displayed, the reverse display process would display a bottom of a third (previous) column in response to an input to navigate in reverse).”  

Claim 9:  Wabyick and Peng teach all the limitations of claim 1, above.  Peng teaches “wherein the first input gesture comprises a double tap gesture (i.e. As shown in FIG. 6, the GUI is displayed as a scrollview list containing a plurality of sub-view objects, and each sub-view object corresponding to a piece of information. The GUI of the client application may switch between the thumbnail view mode and the complete view mode upon detection a single-finger double-tap gesture on the touch screen 212 [Peng 0066, Fig. 6] note: Fig. 6 shows a GUI is displaying two columns.  User double-taps object n in the second column, and object n fills the whole display).”  
One would have been motivated to combine Wabyick and Peng, before the effective filing date of the invention because it provides the benefit to provide a more user intuitive gesture interface.

Claim 11:  Wabyick and Peng teach all the limitations of claim 1, above.  Peng teaches “wherein in response to receiving the first input gesture on a first column of the electronic document, displaying the first column in the column fit view on the display (i.e. As shown in FIG. 6, the GUI is displayed as a scrollview list containing a plurality of sub-view objects, and each sub-view object corresponding to a piece of information. The GUI of the client application may switch between the thumbnail view mode and the complete view mode upon detection a single-finger double-tap gesture on the touch screen 212 [Peng 0066, Fig. 6] note: Fig. 6 shows a GUI is displaying two columns.  User double-taps object n in the second column, and object n fills the whole display).”  
One would have been motivated to combine Wabyick and Peng, before the effective filing date of the invention because it provides the benefit to provide a more user intuitive gesture interface.

Claim 16:  Claim 16 is similar in content and in scope to claim 2, thus it is rejected under the same rationale.

Claim 20:  Claim 20 is similar in content and in scope to claim 2, thus it is rejected under the same rationale.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wabyick, in view of Peng, in view of Shuma, Patent Number US 10078427 B1 (hereinafter “Shuma”).
Claim 6:  Wabyick and Peng teach all the limitations of claim 4, above.  Wabyick and Peng are silent regarding “wherein an animated transition of the content is displayed during a transition of displaying the lower portion of the first column to the top portion of the second column.”
Shuma teaches “wherein an animated transition of the content is displayed during a transition of displaying the lower portion of the first column to the top portion of the second column (i.e. where the imaged document 300 is zoomed in, the left swipe by a user 306 may first cause the computing device 302 to zoom out from the display shown in FIG. 3A(a) and then zoom back in to the display shown in FIG. 3A(c) [Shuma Col 6 lines 1-5, Fig. 3A(a)-3A(c)]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wabyick and Peng to include the feature of having the ability to show an animation as disclosed by Shuma.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to “provide an intuitive and visually pleasing user experience in moving about in a representation of an imaged book [Shuma Col 2 lines 31-33].”

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wabyick, in view of Peng, in view of Shuma, in view of Patel et al., Patent Application Publication number US 20160092051 A1 (hereinafter “Patel”).
Claim 7:  Wabyick, Peng, and Shuma teach all the limitations of claim 6, above.  Wabyick, Peng, and Shuma are silent regarding “wherein a speed of the animated transition corresponds to an input speed of the subsequent column gesture.”
Patel teaches “wherein a speed of the animated transition corresponds to an input speed of the subsequent column gesture (i.e. a page transition can be implemented in response to a user swipe on the display screen, and the velocity and/or dimension of the swipe can be correlated to page transition velocity [Patel 0049, Fig. 5B] note: a page corresponds to a column).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wabyick, Peng, and Shuma to include the feature of having the ability to show the animation at a rate proportional to the input gesture as disclosed by Patel.  


Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wabyick, in view of Shuma.
Claim 12:  Wabyick teaches all the limitations of claim 1, above.  Wabyick is are silent regarding “further comprising: 
displaying, by the display, a view of a lower portion of a first column of the electronic document, wherein the columns of content includes a first column and a second column; 
receiving a third input gesture on the electronic document; and 
in response to receiving the third input gesture, displaying, by the display, an animated transition from the view of the lower portion of the first column to a view of an upper portion of the second column.”
Shuma teaches “further comprising: displaying, by the display, a view of a lower portion of a first column of the electronic document, wherein the columns of content includes a first column and a second column (Shuma Fig. 3A(a) shows a left column and a right column); 
receiving a third input gesture on the electronic document (i.e. where the imaged document 300 is zoomed in, the left swipe by a user 306 may first cause the computing device 302 to zoom out from the display shown in FIG. 3A(a) and then zoom back in to the display shown in FIG. 3A(c) [Shuma Col 6 lines 1-5, Fig. 3A(a)-3A(c)]); and 
in response to receiving the third input gesture, displaying, by the display, an animated transition from the view of the lower portion of the first column to a view of an upper portion of (i.e. where the imaged document 300 is zoomed in, the left swipe by a user 306 may first cause the computing device 302 to zoom out from the display shown in FIG. 3A(a) and then zoom back in to the display shown in FIG. 3A(c) [Shuma Col 6 lines 1-5, Fig. 3A(a)-3A(c)] note: Fig. 3A(a)-3A(c) show a device displays the bottom of a left column.  In response to an input, an animation is displayed, and then the device displays the top of the right column).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wabyick to include the feature of having the ability to transition from one column to another as disclosed by Shuma.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to “provide an intuitive and visually pleasing user experience in moving about in a representation of an imaged book [Shuma Col 2 lines 31-33].”

Claim 13:  Wabyick and Shuma teach all the limitations of claim 12, above.  Shuma teaches “wherein when the view of the lower portion of the first column is displayed (i.e. where the imaged document 300 is zoomed in, the left swipe by a user 306 may first cause the computing device 302 to zoom out from the display shown in FIG. 3A(a) and then zoom back in to the display shown in FIG. 3A(c) [Shuma Col 6 lines 1-5, Fig. 3A(a)-3A(c)]), the electronic document is displayed at a first zoom level, 
wherein for at least part of a duration of the animated transition, the electronic document is displayed at a second zoom level that is lower than the first zoom level (i.e. zoom out [Shuma Col 6 lines 1-5, Fig. 3A(b)]), and 
(i.e. zoom back in [Shuma Col 6 lines 1-5, Fig. 3A(c)]).”  
One would have been motivated to combine Wabyick and Shuma, before the effective filing date of the invention because it provides the benefit to “provide an intuitive and visually pleasing user experience in moving about in a representation of an imaged book [Shuma Col 2 lines 31-33].”

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wabyick, in view of Eldar et al., Patent Number US 9007405 B1 (hereinafter “Eldar”).
Claim 22:  Wabyick teaches all the limitations of claim 1, above.  Wabyick is silent regarding “wherein the column of content is column that runs from a top of a page to a bottom of the page.”
Eldar teaches “wherein the column of content is column that runs from a top of a page to a bottom of the page (Eldar Fig. 2 shows columns that run from a top of a page to a bottom of the page).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wabyick to include the feature of having the ability to display a full column as disclosed by Eldar.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit for “efficient use of display space by applications run on the device to maximize access to information by a user [Eldar Col 1, lines 12-14].”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tseng (US 10031656 B1) listed on 892 is related to panning and zooming text, specifically in a column format.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169. The examiner can normally be reached Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.S./Examiner, Art Unit 2171                                                                                                                                                                                                        

/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171